Citation Nr: 0320419	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 50 
percent, for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased evaluation, in excess of 20 
percent, for a service-connected gunshot wound, left thigh, 
with retained metallic fragments, involving Muscle Groups 
XIII and XV.

3.  Entitlement to an increased evaluation, in excess of 20 
percent, for a service-connected shell fragment wound, left 
buttock, with retained metallic fragments, involving Muscle 
Group XVII.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 1998 
and November 1998 by the Fort Harrison, Montana, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
in pertinent part, granted the veteran an increased rating, 
to 50 percent, for service connected PTSD and denied claims 
for an evaluation in excess of 20 percent for a service-
connected gunshot wound of the left thigh and for an 
evaluation in excess of 20 percent for a shell fragment wound 
of the left buttock.  The RO also denied a claim for TDIU.  
In a September 2000 Remand, the Board directed the RO to 
conduct further development.  The claims now returned to the 
Board.

In a statement dated in December 2002, the veteran alleged 
that his left hip joint replacement was required as a result 
of the force of the explosion that resulted in his shell 
fragment wounds, and stated that a VA physician had provided 
an opinion to this effect.  The Board interprets this 
statement as a request to reopen a claim of entitlement to 
service connection for arthritis of the left hip, status post 
left hip joint replacement.  This claim is REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The veteran's PTSD is manifested by intrusive memories, 
flashbacks, sleep disturbances, irritability, anger, 
isolation, emotional lability, hypervigilance, restricted 
affect, impaired judgment, and depression, and Global 
Assessment of Functioning scale scores ranging from a high of 
55 to a low of 31 have been assigned during the pendency of 
this appeal, but there is no evidence that the veteran has 
delusions or hallucinations, impaired verbal communications, 
disorientation, or memory loss for his own name or names of 
close family members. 

3.  The veteran's service-connected shell fragment wound, 
left buttock, with retained metallic fragments, is manifested 
by some tissue loss, subjective complaints of left buttock 
pain and of pain with fatigue of the left buttock muscle, and 
by a well-healed, non-adherent scar, which, resolving doubt 
in the veteran's favor, is tender and painful, but is not 
manifested by a limp, by objective evidence or symptoms of 
sciatic nerve impairment, muscle herniation, or by more than 
moderate impairment of function of Muscle Group XVII.

4.  The veteran is unable to return to his previous 
employment as a truck driver as a result of a non-service-
connected above-knee right leg amputation, but the veteran's 
service-connected disabilities have resulted in inability to 
learn or maintain any other type of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.125, 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a separate, compensable, 10 percent 
evaluation for a shell fragment wound scar left buttock, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, Diagnostic Code 7804 (2002).

3.  The criteria for an evaluation in excess of 20 percent 
for muscle injury residuals of a shell fragment wound left 
buttock, with retained metallic fragments, involving Muscle 
Group XVII, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, Diagnostic Code 5317 
(2002).

4.  The criteria for a total rating for individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected PTSD is more 
than 50 percent disabling.  He also contends that the 
residuals of a shell fragment wound, left buttock, are more 
severely disabling than the current evaluation reflects.  The 
veteran contends that he is unemployable as a result of his 
service-connected disabilities, and is entitled to a total 
disability rating due to individual unemployability.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) (2002).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of certain 
amendments, not relevant in this case, to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The veteran was advised of the evidence of record and of the 
criteria to be considered for each service-connected 
disability in determining if a higher evaluation was 
warranted, by the discussions in the rating decisions issued 
in June 1998, November 1998, and the statement of the case 
(SOC) and supplemental statements of the case (SSOCs) issued 
in January 1999, June 1999, January 2002, and October 2002, 
and the discussion in the Board's September 2000 remand.  In 
particular, the veteran was notified of the criteria and 
regulations at 38 C.F.R. §§ 4.56 and 4.73, evaluations and 
criteria under Diagnostic Codes (DCs) 5313, 5315, and 5317, 
and the criteria at 38 C.F.R. § 4.130, DC 9411.  These 
communications also advised the veteran of the evidence 
obtained, and of VA's interpretation of the evidence, and the 
evidence lacking to substantiate the claims.  In addition, 
the November 1998 rating decision, January 1999 SOC, and 
January 2002 SSOC advised the veteran of the criteria for 
entitlement to TDIU.

The discussion in the January 2002 SSOC specifically advised 
the veteran of enactment of the VCAA and VA's duties to the 
veteran under that act.  In addition, the RO provided the 
veteran with the complete text of 38 C.F.R. § 3.159, as 
revised to implement VCAA.  That regulation addresses the 
veteran's responsibility to submit or identify evidence and 
VA's duty to assist the veteran, including by obtaining 
evidence identified.  The Board notes that more than one year 
has elapsed since the veteran was provided with the January 
2002 SSOC by the RO.  The VCAA notification letter sent to 
the veteran in April 2001 essentially complied with the 
recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Moreover, the RO provided the veteran with additional 
correspondence regarding the status of the claim and VA's 
efforts to develop the claim, including a March 2002 letter, 
and October 2002 SSOC, a January 2003 SSOC, and a January 
2003 letter advising the veteran that his claim was being 
transferred to the Board.  

The RO requested Social Security Administration (SSA) records 
in October 2000, as directed by the Board's remand.  The 
veteran has not identified any other evidence which VA should 
obtain.  The veteran was afforded several VA examinations.  
VA has made reasonable efforts to assist the claimant to 
obtain evidence necessary to substantiate the claims for the 
benefits sought.  The VCAA and its implementing regulations 
have been considered by the RO.  As such, the Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the regulatory changes 
published to implement that statute.  Adjudication of the 
claims decided herein may proceed, consistent with the VCAA.

1. Claim for evaluation in excess of 50 percent for PTSD

Historically, the veteran's service records show that he is a 
combat veteran of the Vietnam War.  His military decorations 
include the Combat Infantryman Badge, the Purple Heart Medal 
with 1st Oak Leaf Cluster, and the Bronze Star Medal with a 
"V" Device (to denote valor in combat).  Service connection 
for PTSD was granted in 1987, and a 30 percent evaluation was 
assigned.  That evaluation remained in effect when the 
veteran submitted the May 1997 claim underlying this appeal.

In statements dated in April 1998 and May 1998, D.J.G., 
L.C.S.W., stated that she had been treating the veteran for 
PTSD since May 1997.  DG explained that the veteran required 
weekly psychotherapy in addition to medications because he 
had not obtained relief through medications.  DG stated that 
the veteran had frequent intrusive memories of combat, 
usually more than once per day, and flashbacks often, 
especially if triggered by certain smells.  The veteran had 
sleep disturbances "most nights."  His wife reported that the 
veteran thrashed and tossed at night; the veteran reported 
that, when he awakened, his heart was racing and he felt 
tense.  DG reported that the veteran exhibited intense 
psychological distress around anniversary dates of Vietnam 
traumas.  DG observed that the veteran had muscle tension and 
contraction and clenched his jaws frequently during therapy.  
The veteran had to exert supreme efforts to avoid releasing 
his anger in rage attacks at his family; he would lose 
control and become verbally abusive several times a year.  He 
avoided other veterans, people outside his family, and 
religious obligations.  He did not belong to any groups, 
clubs or organizations.  He stated he had no friends and few 
acquaintances.  If they attended a social event, such as a 
wedding, together, the veteran's wife drove her own car 
because the veteran always left after half an hour.  DG 
assigned a diagnosis of PTSD, chronic and severe, and 
assigned a Global Assessment of Functioning (GAF) scale score 
of 38. 

On VA examination conducted in June 1998, the veteran in 
reported that use of Zoloft helped some, but he still had a 
lot of problems at home.  He admitted that he isolated 
himself and was unable to be around people.  The veteran 
stated that his PTSD made it more difficult to work toward 
rehabilitation from the accident in which he lost part of his 
right leg.  He reported that there was really nothing he 
wanted to do during the day.  He reported irritability, 
nightmares, intrusive thoughts, and flashbacks.  The veteran 
became teary quite often during the interview.  The veteran 
lost track one time while doing serial sevens, but he made no 
mistakes.  The examiner concluded that the veteran's judgment 
was impaired and that he did not have good insight about the 
effect of his amputation on his PTSD.  The examiner assigned 
two diagnoses, PTSD, chronic, with significant 
symptomatology, and, major depression disorder, secondary to 
a 1986 motorcycle accident and to PTSD.  The examiner 
assigned a GAF of 40 to 50.

DG's weekly notes also reflect that, in June 1998, the 
veteran manifested severe muscle tension, anxiety and 
depression.  In September 1998, he expressed anger over his 
physical limitations.  The January 1999 treatment plan 
reflects that the veteran had fluctuating periods of rage and 
depression.  DG assigned two diagnoses, PTSD and depression 
secondary to a medical condition.  In July 1999, DG assigned 
a GAF scale score of 48.  In January 2000, DG noted that the 
veteran manifested severe chronic depression, severe 
emotional lability, chronic anger, sleep disturbances, and 
alienation.  A GAF scale score of 46 was assigned.  In March 
2000, the veteran complained of increased sleep disturbance 
and increased violence content in his nightmares.  In May 
2000, increased depression was noted.  

By a statement dated in July 2000, DG stated that the veteran 
had remained in regular weekly psychotherapy.  He had 
experienced an exacerbation of his PTSD symptoms due to his 
debilitating physical injuries.  His sleep remained fitful 
with frequent nightmares of Vietnam.  Intrusive memories of 
Vietnam had increased to several times a day.  He reported, 
referencing his memories of Vietnam, that "it never goes 
away."  He avoided feelings regarding traumas with 
intellectual rationalizations and racial slurs about the Viet 
Cong.  He avoided other veterans and conversations about 
Vietnam.  He was active in his religious community but 
avoided all other social contact and belonged to no other 
groups or organizations.  He felt very alienated and detached 
from life.  He had a severely restricted range of affect that 
lapsed into emotional lability when acknowledging his 
hopeless.  He tried other medications but returned to use of 
Zoloft and Lorazepam, although these medications diminished 
his libido.  He remained distraught over a lack of future, 
complaining that his functioning and mobility was like a 70 
your old man.  He had chronic anger that was escalating.  He 
recognized that he was having rage attacks, was on the verge 
of road rage at times, and should not be driving.  DG 
assigned a GAF score of 31.

In a statement dated in October 2000, N.L.H., MD, stated that 
he treated the veteran from October 1997 through November 
1999.  He diagnosed recurrent major depressive disorder and 
PTSD.  Dr. H. noted that he changed the veteran's medications 
several times, prescribing different medications, including 
Remeron, Effexor, Prozac, BuSpar, Zoloft, and Lorazepam, in 
an attempt to find the best medication regimen.  The 
veteran's symptoms included low energy, anhedonia, 
irritability, hopelessness, anger, negativism, anxiety and 
sleep problems.

On VA examination conducted in February 2001, the veteran was 
subdued and frequently tearful.  He was alert and oriented.  
He demonstrated good grooming and hygiene.  The veteran was 
accompanied by his wife of 28 years.  The veteran reported 
that he was able to maintain brief or superficial contact 
with others, but avoided crowds, avoided going out to be 
around people, preferred to see people he needed to see at 
his house, but preferred being by himself.  He reported 
having only one flashback, and that occurred in 1985.  The 
veteran's wife reported that when they go out, he would sit 
with his back against the wall and facing the door, and 
tended to be overly alert to events going on around him.  He 
denied having an exaggerated startle response, although he 
agreed that it used to be a problem.  His wife pointed out 
that he was highly avoidant of situations where unexpected 
events might occur.  He appeared to be experiencing 
significant depression.  He maintained adequate eye contact.  
His voice was normal in tone and pace but quite subdued.  His 
underlying mood appeared to be quite depressed.  His affect 
was sad but generally appropriate.  He was able to follow the 
conversation.  No impairment of concentration or attention 
was noted, but the veteran reported increased problems with 
concentration.  The examiner assigned a GAF of 55 as 
reflective of disability due to PTSD.  When depression was 
also taken into account, a GAF of 45 to 50 would reflect the 
veteran's functioning, the examiner opined. 

By a letter submitted in March 2002, the veteran's 
psychotherapist stated that the VA examiner who conducted the 
2001 examination would have had difficulty eliciting the 
veteran's PTSD symptoms fully because the veteran was able to 
hide these problems effectively.  The psychotherapist also 
stated that her records tended to focus on treatment of the 
depression because the veteran was unable to address PTSD 
symptoms earlier in the treatment.  She also stated that the 
veteran's physical stressors were exacerbating his PTSD 
symptoms, and that the terrorist attacks in September 2001, 
the death of a friend, and the war in Afghanistan were 
triggering increased anxiety and anger and decreased 
functioning for the veteran.  DG's January 2002 treatment 
plan reflected that the assigned diagnoses were PTSD and mood 
disorder secondary to medical condition.  DG assigned a GAF 
score of 31.

On VA examination conducted in October 2002, the veteran 
cried often throughout the evaluation.  The veteran presented 
as depressed and avoided eye contact.  His clothes were 
dirty.  The veteran reported that his flashbacks were 
constant, that he had nightmares averaging about twice a 
week.  The nightmares had become worse, in that he would wake 
up in a sweat.  He reported constant reliving of his Vietnam 
experiences.  He was watching more TV about Vietnam, stating 
that it was as if he were trying to work through the trauma.  
Inability to recall events, dates, and names from Vietnam had 
increased.  He reported being unable to numb his feelings 
even though he tried to do so.  He reported that his anger 
was somewhat worse, although medication helped, but that he 
had been physically and verbally abusive of his wife.  His 
wife reported that she was stressed by his behavior and felt 
that she was walking on eggshells so as not to anger him.  
The veteran's reports of hypervigilance without an increased 
startle response, difficulty concentrating, suicidal thoughts 
but no attempt, were unchanged from previous examinations.  
The examiner commented that the veteran described himself as 
immobilized by his depression.

The veteran was oriented in all three spheres.  His speech 
was clear and coherent.  He was able to concentrate, as 
demonstrated by following questions during the examination.  
There was no psychomotor agitation or retardation.  He 
displayed no signs of a thought disorder.  His affect was of 
deep sadness.  The examiner concluded that the veteran had 
difficulty with work and in his marital relationship as a 
result of problems with impulse control, including frequent 
verbal abuse of his wife.  The examiner concluded that this 
showed that his judgment was poor, and that, although he had 
difficulty dealing with coworkers and supervisors, he had no 
difficulty communicating, remembering or following 
instructions.  The examiner assigned a diagnosis of PTSD and 
a diagnosis of major depression.  The examiner assigned a GAF 
score of 51.  The examiner did not differentiate service-
connected from non-service-connected depression.  The 
examiner also commented on discrepancies in the veteran's 
reports on different examinations as to the number of 
flashbacks he was experiencing.

By a letter submitted in December 2002, N.L.H., MD, stated 
that he had focused on working with the veteran to treat 
depressive symptoms which he believed were associated to some 
extent with the veteran's PTSD, but "perhaps not entirely 
so."  Dr. H. again noted that the veteran's PTSD symptoms 
predated his traumatic leg injury by many years.

The veteran's service-connected psychiatric disorder is 
evaluated under 38 C.F.R. § 4.130, DC 9411, which sets out a 
general rating formula for evaluating mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

The current 50 percent schedular evaluation contemplates 
reduced reliability and productivity in occupational and 
social situations due to such symptomatology as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks that occur more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  See DC 9411.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.  The veteran manifests most of 
the symptoms listed as criteria for a 70 percent evaluation, 
including obsessional rituals, near-continuous depression, 
impaired impulse control and impaired judgment, and 
difficulty adapting to stressful situations.  

The Board notes that the veteran has two diagnosed mental 
disorders, PTSD and a depressive disorder. The VA examiner 
who conducted the June 1998 VA examination noted that the 
veteran's depression was secondary to both the veteran's 
service-connected PTSD and to the non-service-connected 
motorcycle accident which resulted in the above-knee 
amputation of the veteran's right leg.  However, the examiner 
did not indicate what percentage or symptoms of the veteran's 
depression were related to the service-connected PTSD and 
what portion of the disability due to depression was due to 
the non-service-connected accident.  That examiner assigned a 
GAF of "40 to 50."  

The veteran's treating licensed social worker, DG, did not 
distinguish depression due to service-connected causes from 
depression due to non-service-connected causes.  DG has 
assigned GAF scores declining from 48 to 31.  The examiner 
who conducted a February 2001 VA examination distinguished 
the GAF which would be assigned based on symptoms of PTSD 
alone from the GAF which would be assigned if both depression 
and PTSD were considered, but did not indicate whether the 
veteran's depression was or was not related to his service-
connected PTSD.  The GAF score assigned for PTSD alone was 
55; the GAF score assigned with consideration of depression 
was 45 to 50.  

The examiner who conducted VA examination in October 2002 
assigned a GAF score of 51, without distinguishing disability 
due to PTSD from disability due to depression, and without 
discussing the relationship between the two disorders.  
Dr. H. provided a December 2002 opinion that most, although 
not necessarily all, of the veteran's depressive symptoms 
were due to PTSD.  

This evidence, when reviewed as a whole, fairly establishes 
that some part of the veteran's disability due to depression 
is part of or etiologically related to his PTSD, and some 
part of the veteran's disability due to depression is 
etiologically related to residuals of a motorcycle accident.  
However, no examiner has provided a rationale, method, or 
opinion distinguishing the extent of symptoms of the service-
connected disability from the extent of the non-service-
connected disability due to depression.  Under these 
circumstances, the Court requires that all symptoms of 
depression must be considered as service-connected for 
purposes of determining the severity of the veteran's 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (where it is not possible to separate the 
effects of the service-connected condition versus a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor and 
that such manifestations be attributed to the service-
connected disability).

As noted, the assigned GAF scores have ranged from 31 to 51.  
The Board notes that, with the exception of the GAF scores 
assigned by DG for the veteran's functioning after June 2000, 
each assigned GAF has been between 40 and 51.  The DSM-IV 
states that a GAF score of 41 to 50 reflects serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a 
job).  A GAF of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
DSM-IV at 46-47.  A GAF score of 31-40 is described as some 
impairment in reality testing or communication (e.g., speech 
is illogical at times, obscure or irrelevant) or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, is unable to work).  Id.

The veteran's GAF scores reflect serious symptoms, and are 
not inconsistent with a 70 percent evaluation.  The Board 
finds that the evidence warrants an increased evaluation to 
70 percent for the veteran's service-connected PTSD.

The Board must, therefore, consider whether the veteran is 
entitled to an evaluation in excess of 70 percent.  A 100 
percent schedular evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id. 

The veteran does not manifest these symptoms.  There is no 
evidence of gross impairment of thought processes, in that 
the veteran is able to carry on a logical, goal-directed 
conversation.  There is no evidence that he is psychotic or 
has other gross impairment of thought processes or 
communication.  He does not report hallucinations or 
delusions, and no examiner or treating provider has indicated 
that delusions or hallucinations are present.  The veteran is 
not disoriented to time or place.  He complains of difficulty 
concentrating but there is no more severe disruption of 
memory.  The veteran does not meet the criteria for a 100 
percent schedular rating under the General Rating Formula of 
38 C.F.R. § 4.130.  

The Board notes that the GAF scores assigned under the scale 
in the DSM-IV do not neatly fit into the rating criteria, 
which the Board must, by regulation, apply in evaluating the 
severity of the veteran's service-connected PTSD.  Although 
DG assigned GAF scores below 41, these scores to not 
automatically entitle the veteran to an evaluation in excess 
of 70 percent.  As discussed above, the veteran does not 
display the symptoms described in the criteria for a 100 
percent evaluation under the General Rating Formula.  The 
Board notes that a GAF score of 31-40 indicates major 
impairment in several areas.  As such, that portion of the 
GAF scale is not inconsistent with a 70 percent evaluation, 
which is assigned for  "deficiencies in most areas."  The 
Board finds that a 70 percent evaluation, but no higher 
evaluation, is most consistent with the level of function 
manifested by the veteran.

The preponderance of the evidence is against an evaluation in 
excess of 70 percent for the veteran's service-connected 
PTSD, so the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable evaluation.

2.  Entitlement to an increased evaluation for shell fragment 
wound, left buttock

Historically, the veteran's service medical records reflect 
that he sustained shell fragment wounds to the left buttock, 
but the records of the initial clinical assessment and 
treatment during service are not associated with the claims 
files.  The veteran's service medical records do reflect 
that, after the veteran's shell fragment wounds of the left 
buttock healed, and he returned to duty, he continued to 
complain of pain in the left buttock with certain activities, 
such as with sitting for more than two hours.  

At the time of initial post-service VA examination in July 
1969, the veteran complained of left buttock pain.  There was 
no sciatic nerve impairment.  VA radiologic examination 
disclosed multiple retained foreign bodies.  A photograph of 
the veteran's Muscle Group XVII injury of the left buttock is 
among photographs associated with the VA examination report.  
The examiner concluded that the veteran had a tender and 
painful scar.  By a rating decision issued in November 1969, 
the RO awarded the veteran service connection for shell 
fragment wounds, left buttock, with injury to Muscle Group 
XVII and retained foreign bodies, and assigned a 20 percent 
evaluation.

By a claim submitted in May 1997, the veteran sought an 
increased evaluation for the residuals of a shell fragment 
wound, left buttock.  Clinical records of M.M., MD, dated 
from 1989 to 1998, are devoid of evidence of treatment of a 
service-connected shell fragment wound, left buttock.  The 
records are also devoid of evidence of complaints of buttock 
pain, although those records reflect complaints of left hip 
pain.

On VA examination conducted in June 1998, the examiner stated 
that the scar on the veteran's left buttock was tender to 
palpation.  On VA examination conducted in August 1998, the 
examiner again stated that the scar on the veteran's left 
buttock was tender to palpation.  

Another examiner who conducted a fee basis examination in 
August 1998 stated that there was a 15 percent tissue loss of 
the left buttock from the shrapnel wound, and stated that the 
veteran had subjective complaints of left buttock pain, and 
had pain with fatigue of the left buttock muscle.

On VA examination conducted in February 2001, there were four 
scars on the left buttock.  A medial scar, up and down, 
measured six millimeters.  A lateral scar, which was 
curvilinear, measured 20 centimeters.  An interconnecting 
scar between the lateral and medial scars ran horizontally 
about 14 centimeters.  There were underlying soft-tissue 
defects consistent with loss of muscle tissue in the gluteus.  
Those scars were non-tender and well-healed.  There were two 
surgical scars over the left hip, consistent with recent left 
hip replacement.  The examiner indicated that there were 
minimal underlying residual problems due to the left buttock 
injury and the examiner concluded that the left buttock 
injury in and of itself would not interfere with his ability 
to work.

On VA examination conducted in October 2002, the examiner 
described the service-connected scar as curvilinear, 
measuring 32 centimeters in total length, 6 millimeters at 
the widest portion, with an interconnecting scar measuring 
8.9 centimeters.  There was underlying soft tissue damage 
consistent with loss of muscle tissue of the gluteus.  The 
examiner did not state whether the scar was painful.  The 
examiner concluded that there were minimal residual problems 
due to the shell fragment wound and scars located on the left 
buttock.

The veteran's service-connected shell fragment wound, left 
buttock, with retained metallic fragments, Muscle Group (MG) 
XVII, is evaluated under 38 C.F.R. § 4.73, DC 5317.  Under DC 
5317, the criteria for muscle injuries, as in effect since 
July 3, 1997, prior to the RO's receipt of the claim for an 
increased evaluation for MG XVII, provides a noncompensable 
evaluation for a slight injury, a 20 percent evaluation for 
moderate injury, a 40 percent evaluation for moderate fully 
severe injury, and a 50 percent evaluation with severe 
injury.

Muscle Group XVII encompasses the gluteus maximus, gluteus 
medius and gluteus minimus muscles.  These muscles affect 
extension of the hip, abduction of the thigh, elevation of 
the opposite side of the pelvis, tension of the fascia lata 
and iliotibial band, and work in concert with Muscle Group 
XIV (anterior thigh group) in postural support of the body, 
steadying the pelvis upon the head of the femur and condyles 
of the femur on the tibia.

Characteristically, a moderate disability is one caused by a 
through and through or deep penetrating wound of short track 
from a single bullets, small shell, or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of deep treatment, or prolonged infection.  Service medical 
records would characteristically show that the veteran's 
wound was treated in service and the record is consistent 
with one or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings show entrance and 
exit scars, small or linear, indicating short track of 
missile through muscle tissue, and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56.

Moderately severe disability of muscles is characteristically 
produced by a through and through or deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record characteristically shows hospitalization 
for a prolonged period for treatment of the wound.  The 
records reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Objective findings include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation include loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance, when compared with the sound side, demonstrate 
positive evidence of impairment.

Severe disability of muscles is caused by through and through 
or deep penetrating wound due to high-velocity missile or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts 
and intramuscular binding and scarring.  The history in 
service characteristically shows hospitalization for a 
prolonged period for treatment of the wound.  The record 
reflects consistent complaints of cardinal signs and symptoms 
of muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Ragged, 
depressed, and adherent scars are present indicating wide 
damage to muscle groups in the missile track.  The palpation 
shows loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side, indicates severe impairment of 
function.  X-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of the missile, adhesion of the scar to a long bone, 
visible or measurable atrophy, adaptive contraction of 
opposing muscles, atrophy of muscle groups not in the track 
of the missile or induration or atrophy of an entire muscle 
are also evidence of severe muscle disability.  

In this case, there is no post-service evidence that the 
veteran limped prior to a non-service-connected partial 
amputation of the right leg in 1986.  The veteran retained 
full-time employment as a truck driver, despite his MG XVII 
left buttock wound, until 1986.  The examiners have indicated 
that there is no evidence or symptoms of sciatic nerve 
impairment, muscle herniation, or adherence of the scarring 
to any bone, although there is evidence of tissue loss and of 
pain on fatigue of the gluteus muscle.  

The Board notes that the evidence clearly shows that there 
are retained foreign bodies in the left buttock, and that 
retained foreign bodies are listed as one of the signs of 
severe disability.  However, no examiner, before or after the 
veteran's 1986 motor vehicle accident, has indicated that the 
veteran's left gluteal muscles swell or harden abnormally in 
contraction, that there is uncertainly of movement of the 
left leg, impairment of coordination of the left leg, 
adaptive contraction of opposing muscles, or atrophy of 
other, uninjured muscle groups, or other signs or symptoms of 
moderately severe or severe disability of MG XVII, other than 
the long, ragged scar and loss of tissue.  

The Board notes that there is voluminous clinical evidence 
associated with the claims files regarding the veteran's use 
of the left leg for mobility following the partial amputation 
of his right leg.  There is evidence of arthritis of the left 
hip as impairing mobility, but there is no clinical evidence 
that pain, fatigue, or other loss of function of the left 
gluteus has impacted on the veteran's mobility, even though 
the veteran has clearly indicated that he must "overuse" 
his left leg.  

Additionally, the Board notes that the veteran focused his 
complaints about pain and loss of use of the left leg due to 
pain to the left thigh wound, MGs XIII and XV.

Although the veteran demonstrates at least one sign or 
symptom of moderately severe or severe disability, after 
longitudinal review of the record, including clinical records 
relevant to mobility as well as examinations specific to the 
left buttock and MG XVII, the Board concludes that the MG 
XVII injury is most consistent with a moderate disability, 
including all complaints of pain, other than pain associated 
directly with the scar.  As such, moderate disability of MG 
XVII, left buttock, with retained foreign bodies, does not 
warrant an evaluation in excess of 20 percent.  In reaching 
this determination, the Board finds that the evidence as to 
the appropriate evaluation for the MG XVII injury is not in 
equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant an 
evaluation in excess of 20 percent.

The Board notes that, while some VA examination reports state 
that the left buttock scar is non-tender and non-painful, 
other VA examinations state that the scar is tender or 
painful.  The veteran has voiced subjective complaints of 
pain, indicating that the scar becomes irritated or painful 
when he sits.  

A separate disability rating may be assigned for 
manifestations of the same injury if there is no overlapping 
or duplication of symptomatology between or among the 
disorders.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
In this case, as noted, the Board concludes that the veteran 
has moderate disability of MG XVII, excluding subjective 
complaints related to the tender or painful scar.  Therefore, 
evaluation of the scar under a separate diagnostic code is 
not duplicative or overlapping.

38 C.F.R. § 4.118, DC 7804, as in effect prior to August 30, 
2002, provided for a 10 percent rating for scars that are 
painful and tender on objective examination.  The evidence as 
to whether the veteran's left buttock scar is or is not 
painful and tender appears to be in equipoise.  Resolving 
doubt in the veteran's favor, the Board finds that the 
veteran has a tender or painful scar.  Again resolving doubt 
in the veteran's favor, the Board finds that the evidence as 
to whether the scar is both tender and painful, so as to meet 
the criteria for a 10 percent evaluation under DC 7804, as in 
effect prior to August 30, 2002, is sufficient to meet the 
criteria for a separate, compensable, 10 percent evaluation.  

The Board further notes that there is no evidence that the 
veteran meets any other criteria, as in effect to August 30, 
2002, for a separate evaluation under a diagnostic code 
applicable to scars.  There is no evidence that the scar is 
poorly nourished, ulcerates, or that there is exfoliation or 
exudations.  See DCs 7803, 7806.  The extent that the scar 
limits motion, that symptomatology overlaps with the criteria 
in DC 5317, and limitation of function cannot service as the 
basis for a separate compensable evaluation.  See DC 7805.  
Thus, there is no evidence warranting an additional, 
separate, compensable, 10 percent evaluation for any other 
scar symptoms.  

DC 7804 was revised, effective from August 30, 2002, as part 
of a revision of the regulations at 38 C.F.R. § 4.118 
governing evaluation of disability of the skin.  Under the 
revised version of DC 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  In 
this case, the Board has resolved in the veteran's favor the 
evidence as to whether the veteran's scar was "tender and 
painful" so as to warrant a 10 percent evaluation under the 
criteria in effect prior to August 30, 2002.  The revised DC 
7804 contains only one criterion, that the scar be painful.  
If the Board had not resolved doubt as to whether the scar 
was both tender and painful in the veteran's favor, the 
revised criterion, requiring only a showing of pain at the 
scar site, could have been more favorable.  However, in this 
case, as the "old" criteria for a 10 percent evaluation 
were met, the revised criterion is not more favorable, since 
a 10 percent evaluation is the maximum schedular evaluation 
under either versions of the regulation.  

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of the claim 
under the version of the regulation that is most 
advantageous.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.  

The Board has reviewed the appellant's claim under both the 
"old" and "new" criteria, and based on this review, it finds 
that neither is more favorable to the appellant.  Therefore, 
the Board need not remand this claim to the RO for initial 
consideration of the effect of the new criteria on the 
appellant's claim, as the maximum schedular evaluation for a 
painful scar, under either the old or the new versions of the 
regulation, has been assigned.  Thus, there is no prejudice 
to the appellant with the Board's immediate consideration of 
the claim.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board further notes that the evidence does not 
demonstrate that the veteran has complained of any subjective 
symptom of the MG XVII injury or of the scar associated with 
that injury which has not been evaluated under DC 5317 or DC 
7804.  The veteran has not required hospitalization for the 
disability addressed under DCs 5317 and 7804, and has, in 
fact, been able to use the left leg for mobility following 
injury to and partial amputation of his right leg, despite 
the service-connected left buttock injury.

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2002).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In the absence of evidence of factors suggesting that the 
veteran was more disabled than other veterans with a 20 
percent evaluation for MG XVII injury and a compensable scar 
under 7804, or that his disability presented an unusual 
disability picture or factors not encompassed with the rating 
criteria for DC 5317 and 7804, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

3.  Claim for TDIU

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, it shall be ratable at 60 
percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

In this case, the veteran has been granted service connection 
for three disabilities, PTSD, which, by this decision, is 
evaluated as 70 percent disabling, a gunshot wound, left 
thigh, with retained metallic fragments, evaluated as 20 
percent disabling, and a shell fragment wound, left buttock, 
with retained metallic fragments, which is evaluated as 20 
percent disabling for muscle injury, with a separate, 10 
percent, evaluation for a painful scar on the left buttock.  
The veteran clearly meets the schedular criteria for an award 
of TDIU.  

However, the percentage of disability is just one of several 
criteria required to establish entitlement to TDIU.  The 
veteran must also establish that he is unemployable as a 
result of the service-connected disabilities, regardless of 
the assigned percentage evaluations for those disabilities.  
The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  It is the established policy 
of VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  

The issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence establishes that the veteran 
maintained full-time employment, with frequent employment 
changes, prior to a 1986 motor vehicle accident which result 
in severe injury and required partial, above-knee amputation 
of the veteran's right leg.  

On a SSA form requesting information about his medical 
condition, the veteran indicated that, in October 1986, he 
was injured in a motorcycle accident which resulted in 
amputation of his right lower leg, a broken right femur, 
broken ribs, a punctured right lung, and he was in critical 
condition and was comatose.  The form indicated that he had 
previously been employed as a truck driver.

In a statement submitted to a state disability determinations 
unit in March 1987, the veteran indicated that he was unable 
to stand for a long time, as his balance was poor.  He 
indicated that he was no longer able to split wood for his 
wood heater and he was no longer able to drive.  He did not 
socialize any longer, as he was unable to go out, and was 
having difficulty getting along with others due to 
depression, and did not like to be stared at.  

SSA records reflect that a continuing disability review was 
conducted for the period from January 1988 to January 1990.  
At that time the veteran attempted trial work, and worked two 
months from August 1989 to October 1989.  The records do not 
reflect what type of work the veteran attempted or why the 
attempt terminated.

Records of D.G. reflect that the veteran's PTSD, and 
resulting poor judgment, prevented him from being able to 
retain his ability to pursue on a full-time basis making 
archery equipment, which had been a hobby.  D.G.'s records 
also reflect an opinion that the veteran's PTSD, and 
resulting poor judgment, prevented the veteran from making a 
more complete adjustment to and better rehabilitation from 
the partial loss of his right leg.

Records obtained from the SSA reflect that the veteran was 
last considered for continuation of his SSA disability 
benefits in March 1998.  At that time, the primary disabling 
disorder, as determined by SSA, was PTSD, and the secondary 
diagnosis was a right above-knee amputation.  

Despite the veteran's relatively young age, there is no 
medical evidence that he has the capacity to perform a full 
range of sedentary work.  The veteran has little or no 
occupational experience performing sedentary work, but rather 
has performed only manual labor jobs, primarily truck 
driving.  

The Board concludes that his service- connected disabilities 
render him unable to attain the rehabilitation that would 
allow him to maintain or obtain employment consistent with 
his current physical capabilities, given the partial right 
leg amputation.  Thus, an award of TDIU is warranted.  

Because this decision is favorable to the veteran, the Board 
finds that delay of this decision in order to adjudicate the 
veteran's claim of entitlement to service connection for a 
left hip disorder, to adjudicate the veteran's claim for an 
increased evaluation for left thigh disability, or to 
undertake any action in light of the VCAA would be adverse to 
the veteran's interests.


ORDER

An increased, 70 percent, evaluation for service-connected 
PTSD is granted, subject to laws and regulations governing 
the effective date of a monetary award.

A separate, compensable, 10 percent evaluation is granted for 
a service-connected scar, left buttock, subject to laws and 
regulations governing the effective date of a monetary award.  

The appeal for an increased evaluation, in excess of 20 
percent, for a service-connected shell fragment wound, left 
buttock, with retained metallic fragments, involving Muscle 
Group XVII, is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to laws and regulations governing the 
effective date of a monetary award.


REMAND

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for a gunshot wound of the left thigh.  
In particular, by a statement dated in December 2002, the 
veteran alleged that the VA examiner did not evaluate 
movement of his thigh or pain on use of the thigh.  The 
veteran also alleged that the VA examiner did not evaluate 
pain due to the retained bullet and did not evaluate 
disability due to scars, including limitation of range of 
motion or pain at the scar site.  The examiner noted that 
certain functions of the thigh and the injured muscle group 
could not be evaluated because certain motions might 
dislocate the veteran's recent left hip replacement.

Accordingly, the claim is remanded for the following actions:

1.  Ask the veteran if he has been 
treated for his service-connected left 
thigh disability since February 2001 at 
any VA Medical Center other than in 
Montana.  
Obtain the veteran's current clinical 
records from February 2001 from Montana 
VA facilities, and from any other VA 
facilities identified.  Please obtain 
following type(s) of records: Notes, 
Discharge Summaries, Consults, 
Procedures, Imaging (X-Ray, MRI, CT 
scan).
Ask the veteran to identify any private 
(non-VA) provider of medical treatment 
for a left thigh disorder since February 
2001.  He should be asked to identify any 
private physician, clinic, hospital, HMO, 
or employer medical plan.  Obtain records 
from each health care provider the 
veteran identifies.  
Advise the veteran that he may provide 
alternative types of evidence to show the 
severity of left thigh disability, 
including statements from former 
employers, co-workers, friends, family 
members, or acquaintances, written 
opinions from physicians or other health 
care providers, and the like.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of his left thigh disability.  
All indicated studies should be performed 
and all clinical findings, including 
ranges of motion of the left hip and left 
knee, with the normal ranges also shown, 
reported in detail.  The examiner should 
opine on the severity of the left thigh 
disability, including any functional 
impairment caused by pain or weakness.  
The examiner should be asked whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the left thigh is repeatedly used 
over a period of time.  The examiner 
should also be asked to determine whether 
the affected joint(s) exhibit weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly.  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO should then consider all the 
evidence received since the issuance of 
the most recent supplemental statement of 
the case and review the veteran's 
entitlement to a higher rating for the 
left thigh disability.  If the action 
remains adverse to him, the RO should 
issue an appropriate supplemental 
statement of the case to the veteran and 
his representative.  They should be 
afforded the opportunity to respond 
before the file is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

